Citation Nr: 1711867	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-44 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral ankle disability, claimed as secondary to service-connected left ankle meniscus tears.  


REPRESENTATION

Appellant represented by:	George Piemonte, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was last remanded in June 2016, for further development. 


FINDING OF FACT

The Veteran's current right and left ankle gouty arthritis was not manifest in service; is unrelated to service; and was not caused or aggravated by his service-connected left knee meniscus tears disability.  


CONCLUSION OF LAW

The criteria for service connection for right and left ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records are silent for reference to ankle problems, and on service discharge examination in January 2000, the Veteran's ankles were normal.  

In December 2005, the Veteran complained of right ankle pain and reported that he had been told that he had a chipped bone.  On VA evaluation in October 2006, the Veteran was seen for right ankle pain and swelling.  Labs were ordered.  In November 2006, the Veteran reported that since 2002, he had been having pain in the area of his right calcaneus.  The impression was joint tenderness involving the left great toe, left knee, and right ankle and calcaneus bones associated with osteoarthritis verses uric acid (gout).  A February 2007 VA medical record reports an impression of chronic joint pain in the ankles due to osteoarthritis or uric acid.  

On VA examination in September 2009, the examiner concluded that the Veteran does not have a bilateral ankle disorder, and therefore, it could not be due to his service-connected left knee disability.  

The Board remanded in June 2016, to reconcile the conflicting evidence as to existence of right and left ankle disability, and for a nexus opinion.  

In September 2016, a VA examiner reviewed the record and indicated that the Veteran's diagnosis is gouty arthritis of the right and left ankle, and that elevated uric acid supported that diagnosis.  The Veteran takes allopurinol daily to attempt to prevent gout attacks.  

With respect to whether the Veteran's bilateral ankle disability is related to service, the examiner stated in her medical opinion that his condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  With respect to direct service connection, the examiner noted that the Veteran "denies any injury to either ankle during military service."  Further, she noted that "[t]here are not STRs to support a direct injury to his bilateral ankles or any gout during military service.  She further noted that the Veteran reported onset of bilateral ankle pain in 2009.  As the examiner provided her opinion after a physical examination of the Veteran; after reviewing the private and VA medical records as well as the service treatment records; and as she provided a thorough rationale for her opinion, the Board finds the opinion to be highly probative and persuasive.

With respect to whether the Veteran's bilateral ankle disability was due to or was aggravated by his service-connected knee disability, the 2016 examiner noted that the Veteran reported that his bilateral ankle pain began in 2009 and that he believed the cause was due to him putting so much pressure on his ankles due an abnormal gait caused by left knee pain.  The examiner noted, though, that "[t]here is no mention of the ankle pain being secondary to the knee pain in any VAMC PCP notes or civilian provider notes reviewed."  The examiner also noted that "[t]here is not medical literature to support gout being attributed to secondary pain due to an abnormal gait.  She explained that "[g]out is known to be caused by an increase in uric acid" which is produced in the body through the breakdown of purines which can be found in certain processed meats, poultry, and seafood.  Also, she noted that ankle pain was reported 9 years post-service and the Veteran's gout was diagnosed 16 years after service discharge.  

Based on the evidence, the Board concludes that service connection is not warranted for right or left ankle disability.  The preponderance of the evidence, as mentioned above, shows that the Veteran's current right and left ankle disability is gouty arthritis, and that it was not manifest in service, and that it is unrelated to service.  It was not shown in service or for years post-service, and no competent evidence relates it to service.  The preponderance of the evidence, also as mentioned above, shows that it was not caused or aggravated by his service-connected left knee meniscal tears disability.  The medical opinion from the VA examiner in September 2016 indicates this, and explains the basis for that opinion, and there is no competent evidence of record to the contrary.  

While the Veteran has contended that secondary service connection is warranted for his right and left ankle disability, as due to his service-connected left knee disability, there is no competent evidence in the record supporting such a claim, and the Veteran's opinions on medical matters such as the medical cause of his right and left ankle gouty arthritis are not competent.  Medical expertise is required to opine on these complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Accordingly, the claim may not be granted.  Id.  

The Veteran suggested in December 2009 that VA has treated him unfairly and does not care.  However, that is not the case.  The evidence has been evaluated objectively in light of the applicable law and regulations, as shown above.  Unfortunately, a favorable outcome is not possible.  However, the Board would like to thank the Veteran for his service.  
	

ORDER

Service connection for right and left ankle disability is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


